DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 02 June 2021 has been entered.  Claims 1-5 and 7-19 are currently pending in the application.  The rejections of record from the office action dated 05 April 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There does not appear to be support to recite “an electronics transportation device”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Prenzel et al. (US 2008/0085405 A1).
Regarding claim 18, Prenzel discloses an adhesive tape, for use in packaging, having a carrier composed of a carrier film comprising polypropylene and 0.5% to 5% by weight of carbon nanotubes, wherein the carrier tape may be coated with a pressure sensitive adhesive, wherein the carrier tape has an extended length and limited width (i.e. a cover tape comprising an elongated tape portion formed of materials comprising polymers, overlapping said polymers being between 0.99% and 99% by weight of said materials and carbon nanotubes, overlapping being between 0.01% and 3% by weight of said materials, wherein said elongated tape portion is constructed and arranged for engagement to a carrier tape through pressure activation) (abstract, [0027]-[0028],[0049], [0051]), the nanotubes may have diameters from a few nanometers to 100 nanometers and lengths of a few micrometers (i.e. overlapping diameter dimension of between 1 nm and 100 nm; overlapping aspect ratio of 3000:1 to 6000:1) ([0010]-[0013]).  
It would have been obvious to one of ordinary skill in the art to choose any amounts in the disclosed ranges including those in the claimed ranges and any material disclosed and thereby arrive at the claimed invention.
.
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prenzel et al. (US 2008/0085405 A1), in view of Skrtic et al. (US 4,898,275).
Regarding claim 1-5 and 7-19, Prenzel discloses an adhesive tape, for use in packaging, having a carrier composed of a carrier film comprising polypropylene and 0.5% to 5% by weight of carbon nanotubes, wherein the carrier tape may be coated with a pressure sensitive adhesive, wherein the carrier tape has an extended length and limited width (i.e. a carrier tape formed of materials comprising polymers, overlapping said polymers being between 0.99% and 99% by weight of said materials and carbon nanotubes, overlapping being between 0.01% and 3% by weight of said materials; polymers selected from polypropylene) (abstract, [0027]-[0028],[0049], [0051], [0071]), the nanotubes may have diameters from a few nanometers to 100 nanometers and lengths of a few micrometers (i.e. overlapping diameter dimension of between 1 nm and 100 nm; overlapping aspect ratio of 3000:1 to 6000:1) ([0010]-[0013]).
Prenzel does not disclose that the carrier tape comprises a plurality of aligned pockets constructed and arranged for transportation of electronic components.

Prenzel and Skrtic are analogous art because they both teach about tapes.  It would have been obvious to form the tape of Prenzel into the configuration of Skrtic having multiple aligned pockets and a cover tape in order to provide a packaging for electronic components.
Regarding claim 2, Prenzel discloses that the carbon nanotubes may be single or multi-wall nanotubes ([0011]).
Regarding claim 3, given that claim 3 depends form claim 2, which does not require double walled or three or multiwalled nanotubes, it is the examiner’s position that modified Prenzel meets the limitations of claim 3.
Regarding claim 5, given that the nanotubes have overlapping diameters and aspect ratios to the instantly claimed nanotubes, it is the examiner’s position that the nanotubes will have overlapping surface areas. 
Regarding claim 7, Prenzel discloses that the nanotubes may be mixed with the polypropylene in a masterbatch and extruded (i.e. carbon nanotubes are added to said polymers as raw carbon nanotube material prior to extrusion of said carrier tape)([0068]).  Alternatively, it is noted that this is merely a product by process limitation and since modified Prenzel meets the limitations of the claimed carrier tape, it meets the limitations of claim 7.

Regarding claim 17, it is the examiner’s position that one of ordinary skill in the art would recognize how to make the carrier tape of Prenzel into the configuration of Skrtic and doing so would provide a cover tape having the pressure sensitive adhesive disclosed in Prenzel and both the carrier and cover tape would be formed of the composition for Prenzel comprising polypropylene and carbon nanotubes. 
Regarding claim 19, given that the definition of “bag” encompasses a flexible container and given that the carrier tape of modified Prenzel would be a flexible container, it is the examiner’s position that the carrier tape of modified Prenzel is a bag.  Given that the carrier tape of modified Prenzel is identical in composition to the instantly claimed bag, it will intrinsically be anti-static.  The portion of the packaging wherein the .

Response to Arguments

Applicant's arguments filed 02 June 2021 have been fully considered but they are not persuasive.
Applicant argues that Prenzel discloses a large range of carbon nanotube aspect ratio, while the instantly claimed range is smaller.
Applicant’s argument is unpersuasive given that the ranges overlap.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, applicant provides no evidence of criticality of the claimed range.
Applicant argues that Prenzel does not disclose improvement of the structure of a pocket of a carrier tape used to transport small electronic components for further manufacture.
As set forth above, Skrtic is used to teach the configuration of a carrier tape.
Applicant argues that Prenzel does not disclose the distance between adjacent walls of a multi-wall carbon nanotube or the surface area.

Regarding claim 5, given that the nanotubes have overlapping diameters and aspect ratios to the instantly claimed nanotubes, it is the examiner’s position that the nanotubes will have overlapping surface areas. 
Applicant argues that Prenzel does not teach light transmittance value requirement for carbon nanotubes used in a carrier tape or haze or clarity values or high density entanglements or agglomeration or carbon nanotube transfer requirements.
As set forth above, given that the carrier tape of modified Prenzel is identical in structure and composition to the instantly claimed carrier tape, it is the examiner’s position that it will intrinsically have a static dissipative range measured between 1x105 and 1x10 12 Ω/sq, a light transmittance value of between 60% and 90%, a haze value between 60% and 70%, a clarity value of between 25% and 45%, a surface defects measured at a value of 10% or less, a high density entanglements measured at a value of 5% or less, an agglomerations measured at a value of 5% or less and a carbon material transfer measured at a value of 1% or less.  Alternatively, it would have been obvious to make the tape have these properties to improve the aesthetics of the tape and the uniformity of the material so that it would have uniform properties to provide a carrier tape that does not have weaknesses in portions of the tape or transfer impurities to the components packaged in the tape.
Applicant argues that the examiner has used impermissible hindsight.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Prenzel teaches that the cover tape is opaque.
Examiner does not find any requirement in Prenzel that the tape must be opaque and given that the carrier tape of modified Prenzel is identical in structure and composition to the instantly claimed carrier tape, it is the examiner’s position that it will intrinsically have the claimed light transmittance value absent evidence to the contrary.
Applicant argues that Prenzel provides no working examples of the shape and structural integrity of 3-dimensional pockets.
As set forth above, Skrtic is used to teach pockets.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782